NUMBER 13-19-00646-CV

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


                IN THE GUARDIANSHIP OF TYLER MURRAY,
                       AN INCAPACITATED PERSON


                On appeal from the County Court at Law No. 1
                         of Victoria County, Texas.


                          MEMORANDUM OPINION
              Before Justices Longoria, Hinojosa, and Tijerina
                 Memorandum Opinion by Justice Tijerina

       Appellants, James Murray (James), Guardian of the Person and Estate of Tyler

Owen Murray (the ward), and Prosperity Bank, USA as Trustee (trustee) of the Section

1301 Management Trust for the benefit of Tyler Owen Murray, appeal a trial court order

partially restoring the ward and terminating the guardianship of the ward’s estate. By four

issues, appellants assert that the trial court erred by: (1) appointing a guardian ad litem

without justification; (2) not terminating the guardian ad litem thereafter; (3) awarding the

guardian ad litem attorney’s fees, which were not reasonable or necessary, and (4)
ordering the trustee to pay attorney’s fees from the trust. We affirm in part and reverse

and remand in part.

                                    I.     BACKGROUND

       Prior to his incapacitation, the ward was a medical doctor completing his internship

in California. On November 7, 2015, while riding his bicycle, a truck collided with him, and

he sustained life-threatening injuries. The ward was in a coma for approximately eighteen

months when he suddenly, and unexpectedly, regained consciousness.

       James, the ward’s father, acting as the ward’s next friend, sued the driver of the

truck. The case was settled, and the entire net proceeds of the settlement were placed in

a management trust at Prosperity Bank pursuant to § 1301 of the Texas Estates Code.

See TEX. EST. CODE ANN. § 1301.002. Prosperity Bank was named as trustee.

       On December 29, 2015, James filed an application of guardianship seeking to

have himself appointed as guardian of the ward’s person and estate, which the trial court

granted on January 21, 2016. On August 11, 2017, James filed an “Application to

Establish 1301 Management Trust for [the ward],” which the trial court ordered

established on December 22, 2017.

       On July 24, 2019, the Texas Department of Family and Protective Services

(Department) notified the trial court that allegations of abuse, neglect, or exploitation were

made against James and that an investigation was pending. The next day, the trial court

appointed Jacob Harvey as guardian ad litem to represent the ward’s interests.

       On August 7, 2019, James filed an application to stay Harvey’s appointment as the

ward’s guardian ad litem contending that the Department “jumped the gun” in notifying


                                              2
the court of a pending investigation without completing the investigation and without

notifying the court of the Department’s completed findings. James requested that the trial

court enter an order “instructing the Guardian Ad Litem to cease all investigative work in

his capacity as Ad Litem until further notice and not to incur any more expenses or legal

fees until instructed otherwise by the Court.” One week later, the Department notified the

trial court that based on its investigation, the allegations of medical and physical neglect

were unsubstantiated.

       On November 1, 2019, Harvey provided the trial court with an extensive, detailed

guardian ad litem report regarding his investigation. Harvey also filed an “Application for

Partial Restoration of the Ward and Termination of the Guardianship of the Estate.” In his

application, Harvey requested that the trial court partially restore the ward to the extent

that he has regained sufficient mental capacity and to terminate the guardianship of the

estate as it was no longer necessary. He provided the trial court with the most recent

annual report detailing the improvement of the ward’s mental capacity and cognition along

with the most recent annual account from the trustee, wherein the trustee explained that

the guardianship of the estate was no longer needed. Harvey also requested that he be

awarded reasonable and necessary attorney’s fees for legal services and expenses as

guardian ad litem in accordance with § 1155.151 of the estates code. See id. § 1155.151.

The trial court held a hearing on November 26, 2019, terminated the guardianship of the

estate pursuant to Harvey’s request, partially restored the ward, granted James a limited

guardianship over the ward’s person, and awarded Harvey attorney’s fees as guardian

ad litem in the amount of $11,150 from the ward’s trust. See id.


                                             3
       James appealed and requested findings of fact and conclusions of law. In relevant

part, the trial court found the following:

       ....

       2.     An annual account and annual report on the condition and location
              of the ward covering January 2016 to January 2017 was filed with
              the court on April 20, 2017, but both reports were due on January 21,
              2017.

              ....

       4.     An annual report was filed on May 10, 2018, for the period covering
              January 2017 to January 2018, but the report was due January 21,
              2018.

       5.     The court issued a demand letter on December 10, 2018, for an
              annual account for the period covering January 2017 to January
              2018. The annual account was filed January 8, 2019.

       6.     The court issued a demand letter on April 4, 2019, for both the annual
              account and annual report for the period covering January 2018 to
              January 2019. The annual account was filed on April 23, 2019, but it
              was due January 21, 2019.

              The court issued a second demand letter on July 25, 2019, for an
              annual report covering January 2018 to January 2019. The report
              was filed on July 30, 2019.

       7.     The Department notified the court on July 24, 2019, of a complaint
              intake against the guardian, James. The allegations in the intake
              were financial exploitation, medical and physical neglect by James
              against the ward.

       8.     An order appointing a guardian ad litem was issued on July 25, 2019
              to represent the best interests of the ward.

              ....

       10.    An application and proposed order to stay the appointment of the
              guardian ad litem was filed on August 7, 2019.

       11.    The Department found that the allegations of physical and medical

                                             4
             neglect were invalid on August 12, 2019. “Per APS policy, financial
             exploitation was not investigated due to guardianships being
             required to submit annual accountings to the court.”

      12.    An annual account covering December 2017 to December 2018 was
             filed on August 16, 2019, but it was due February 25, 2019.

      13.    In Harvey’s report filed November 1, 2019, he detailed several areas
             of concern regarding James’s role as the guardian, including “failure
             to apply for approval before agreeing to or signing a settlement,
             numerous instances of not filing Annual Account and Annual Reports
             by the deadlines, failure to specify separately the amounts requested
             for education and maintenance of [the ward] and the maintenance of
             his property in Application for Annual Expenditures, grossly
             exceeding the monthly allowance approved without requesting
             additional approval or giving explanation for excess expenditures,
             failure to apply for approval for contract for services and/or
             expenditures for personal care and transportation for Ward, not filing
             Medicaid once Trust was established, failure to file initial accounting
             by Trustee and a late filing of annual account by Prosperity Bank,
             Trustee.”

             ....

      15.    On November 26th, 2019, Harvey presented the most recent annual
             accounts filed by Guardian and Trustee, which sufficiently showed
             the absence of need and purpose of the guardianship of estate.

             ....

      17.    Harvey agreed with the Department’s assessment regarding
             physical and medical neglect. The investigation of financial
             exploitation was also found to be invalid. However, Harvey did
             discover issues of non-compliance that were necessary to bring to
             the court’s attention.

                           II.    APPOINTMENT OF GUARDIAN

      By their first issue, appellants assert that “the trial court abused its discretion in

appointing a guardian ad litem prior to receipt of the findings and report from [the

Department].”


                                            5
A.      Standard of Review & Applicable Law

        In a guardianship proceeding, the court may appoint a guardian ad litem to

represent the interests of an incapacitated person in a guardianship proceeding. TEX. EST.

CODE ANN. § 1054.051. 1 A guardian ad litem is “a person appointed by a court to

represent the best interests of an incapacitated person in a guardianship proceeding,” id.

§ 1002.013, is “an officer of the court,” “investigate[s] whether a guardianship is

necessary for the proposed ward,” and “evaluate[s] alternatives to guardianship and

supports and services available to the proposed ward that would avoid the need for

appointment of a guardian.” Id. § 1054.054.

        We review a trial court’s guardianship determination for an abuse of discretion. In

re Guardianship of A.E., 552 S.W.3d 873, 876 (Tex. App.—Fort Worth 2018, no pet.). A

trial court abuses its discretion if it acts without reference to any guiding rules or principles,

that is, if the act is arbitrary or unreasonable. Low v. Henry, 221 S.W.3d 609, 614 (Tex.

2007); Cire v. Cummings, 134 S.W.3d 835, 838–39 (Tex. 2004). A trial court also abuses

its discretion by ruling without supporting evidence or by misapplying the law to

undisputed facts. See Fuller v. State Farm Cnty. Mut. Ins. Co., 156 S.W.3d 658, 660 (Tex.


        1
           Appellants cite Texas Rule of Civil Procedure 173.1 for the proposition that although the estates
code provides that a judge may appoint a guardian ad litem to represent the interest of an incapacitated
person, “the courts have historically engrafted the requirements of Rule 173 . . . requiring there to be an
apparent conflict of interest into [the estate codes] section.” However, Rule 173 governs the procedure for
appointing a guardian ad litem in civil litigation when there is an apparent adverse interest between a minor
and the next friend or guardian. See TEX. R. CIV. P. 173.2. It expressly provides that Rule 173 “does not
apply to an appointment of a guardian ad litem governed by statute or other rules.” Id. R. 173.1. Thus, the
role of the guardian ad litem in civil lawsuits is not governed by the Texas Estates Code. See Goodyear
Dunlop Tires North Am., Ltd. v. Gamez, 151 S.W.3d 574, 584 n.8 (Tex. App.—San Antonio 2004, no pet.).

         Here, James filed an application for the guardianship of the ward’s person and estate as well as an
application for a § 1301 management trust—both probate matters governed by the Texas Estates Code.
See TEX. EST. CODE ANN. §§ 1251.001; 1301.002. Therefore, appellants’ reliance on Rule 173 is misplaced.
See TEX. R. CIV. P. 173.1.
                                                     6
App.—Fort Worth 2005, no pet.). But discretion is not abused when the trial court bases

its decision on conflicting evidence and some evidence of substantive and probative

character supports its decision. Unifund CCR Partners v. Villa, 299 S.W.3d 92, 97 (Tex.

2009); Butnaru v. Ford Motor Co., 84 S.W.3d 198, 211 (Tex. 2002) (op. on reh’g). When

our review is for abuse of discretion, findings of fact and conclusions of law help us review

the propriety of the trial court’s ruling by providing us with an explanation for the ruling. In

re J.P.C., 261 S.W.3d 334, 336–37 (Tex. App.—Fort Worth 2008, no pet.).

B.     Discussion

        1.    Initial Appointment

       Appellants argue that the trial court abused its discretion in appointing a guardian

ad litem prior to the Department’s conclusion of its investigative findings. Specifically,

appellants assert that the trial court incorrectly found that the Department’s policy required

the Department to inform the trial court of a pending investigation whereas the policy

requires the Department to notify the trial court “upon conclusion of the investigation.”

       The estates code broadly provides that “it is within the discretion of the trial court

to appoint a guardian ad litem,” which appellants acknowledge. See TEX. EST. CODE ANN.

§ 1054.051. That is, the trial court’s discretion to appoint a guardian ad litem is not

contingent on the whether the Department followed its internal policies. “[T]he court may

appoint a guardian ad litem to represent the interests of an incapacitated person in a

guardianship proceeding,” and the record shows that the trial court was informed of an

allegation regarding abuse, neglect, or exploitation, which prompted an investigation from

the Department. See id.


                                               7
       The trial court specifically found:

       The receipt of a Notice of potential physical and medical neglect along with
       financial exploitation was concerning and the Court felt it had the duty to
       investigate any and all potential neglect, exploitation, nonreporting and non-
       compliance of a guardianship underneath its jurisdiction. Therefore, a
       guardian ad litem was appointed to represent the best interests of the Ward.

       The investigation of financial exploitation was also found to be invalid.
       However, the guardian ad litem did discover issues of non-compliance that
       were necessary to bring to the Court’s attention.

The Department’s conclusion that the allegation was “invalid” has no bearing on the trial

court’s initial finding that the ward would be well-served by the appointment of a guardian

ad litem due to the allegations alleged. The trial court explained: “I’m the one that put this

guardianship in place and I’ve got these allegations of neglect and exploitation staring me

in the face. . . had they had been true . . . and I waited for a final investigation, [the ward]

may be worse off than what [he was] in the beginning.” The trial court further stated, “[A]t

the time I felt like I [did not have] any other alternative except to do something proactive

to look into this.” Moreover, when the Department notified the trial court of the allegations,

the trial court was aware that James had been consistently late in filing annual reports

and annual accounts. Because “it is within the discretion of the trial court to appoint a

guardian ad litem,” we conclude that the trial court did not act without reference to any

guiding rules or principles or act arbitrarily or unreasonably in appointing a guardian ad

litem. See TEX. EST. CODE ANN. § 1054.051; Low, 221 S.W.3d at 614. We overrule

appellants’ first issue.

       2.      Request to Terminate

       By their second issue, appellants assert the trial court erred in not terminating the


                                               8
guardian ad litem once the Department’s investigation failed to substantiate the abuse

allegations. Appellants rely on Rule 173 as authority to support their argument that “the

trial court should remove the guardian ad litem when the evidence presented fails to

confirm that a conflict of interest exists.” However, Rule 173 governs the appointment of

a guardian ad litem in civil litigation and is inapplicable to this case. See Goodyear Dunlop

Tires North Am., Ltd. v. Gamez, 151 S.W.3d 574, 584 n.8 (Tex. App.—San Antonio 2004,

no pet.).

         Nonetheless, the trial court has the ultimate responsibility for protection of the

ward’s best interest. See In re Guardianship of Glasser, 297 S.W.3d 369, 376 (Tex.

App.—San Antonio 2009, no pet.). In determining whether to remove the ward’s guardian

ad litem, the trial court’s only consideration is the ward’s best interest. See id. Appellants

point to nothing in the record suggesting the trial court considered anything other than the

ward’s best interest when it did not rule on James’s request to terminate the guardian ad

litem. In fact, Harvey’s investigation revealed that there were ways to streamline the

guardianship, and the ultimate result of his investigation effected a partial restoration of

the ward and a termination of the guardianship of the ward’s estate. See id. Therefore,

there was some evidence of substantive and probative character to support the trial

court’s decision in not terminating Harvey’s appointment, and we find the trial court did

not abuse its discretion. See Unifund, 299 S.W.3d at 97. We overrule appellants’ second

issue.

                                        III.       FEES

         The trial court awarded Harvey “reasonable and necessary attorney’s fees for legal


                                               9
services” and costs pursuant to § 1155.151 of the estates code for a total of $11,150.2

Appellants argue that the trial court abused its discretion in awarding Harvey, as guardian

ad litem, “attorney’s fees” because he was not appointed to serve as the ward’s attorney.

A.      Standard of Review & Applicable Law

        Generally, we review the trial court’s approval of fees incurred by a guardian ad

litem for an abuse of discretion. See Guardianship of A.B., No. 11-19-00185-CV, __

S.W.3d __, __, 2021 WL 1918715, at *3 (Tex. App.—Eastland May 13, 2021, pet. filed);

Epstein v. Hutchison, 175 S.W.3d 805, 807 (Tex. App.—Houston [1st Dist.] 2004, pet.

denied). “A trial court abuses its discretion when its decision is contrary to the law.”

Epstein, 175 S.W.3d at 807. We “reverse the trial court’s ruling only if the trial court acted

without reference to any guiding rules and principles, such that its ruling was arbitrary or

unreasonable.” Guardianship of A.B., 2021 WL 1918715, at *3 (internal citations omitted).

“The trial court abuses its discretion if there is insufficient evidence to support the

allowance.” City of Houston v. Woods, 138 S.W.3d 574, 580 (Tex. App.—Houston [14th

Dist. 2004, no pet.).

        “A guardian ad litem is entitled to reasonable compensation for services provided

in the amount set by the court, to be taxed as costs in the proceeding.” TEX. EST. CODE

ANN. § 1054.055. “In a guardianship proceeding, the cost of any guardians ad litem,

attorneys ad litem, court visitors, mental health professionals, and interpreters appointed

under this title shall be set in an amount the court considers equitable and just.” Id. §


        2
          The trial court’s order recites: “IT IS FURTHER ORDERED that reasonable and necessary
attorney’s fees for legal services and costs provided by [Harvey] to the Ward as Guardian ad Litem, in the
total amount of $11,150.00 is hereby approved and is to be paid from the funds from the Ward’s 1301
Management Trust as per Texas Estate Code 1155.151.”
                                                   10
1155.151(a–1). These costs “shall . . . be paid . . . out of the management trust, if a

management trust has been created for the benefit of the ward under Chapter 1301 and

the court determines it is in the ward’s best interest . . . .” Id. § 1155.151(a).

B.     Discussion

       According to Harvey’s guardian ad litem report, Harvey interviewed the ward,

James, three investigators for the Department, the trustee, the ward’s mother, home

health wound specialists, and the ward’s physical therapy team, among others. He also

reached out to several other facilities that currently see and treat the ward, and reviewed

all the medical reports, all financial transactions since January 2018, the annual reports,

reimbursements to James, and monthly expenditures, among others. While Harvey is an

attorney, the evidence provides that he performed the duties required of a guardian ad

litem. We agree with Harvey that he was entitled to reasonable compensation for his role

as guardian ad litem pursuant to § 1054.055 and § 1155.151(a–1), but Harvey requested,

and the trial court awarded, “reasonable and necessary attorney’s fees for legal services

and expenses” in addition to § 1155.151 compensation as guardian ad litem. However,

an attorney who serves as guardian and who also provides legal services in connection

with the guardianship is not entitled to compensation for the guardianship services or

payment of attorney’s fees for the legal services unless the attorney files a detailed

description of the services performed segregating guardianship services and legal

services. See id. § 1155.052.

       Although attorney ad litem fees are also taxable as court costs pursuant to

§ 1155.151(a–1), the estates code mandates that the attorney ad litem file “a detailed


                                              11
description of the services performed segregating guardianship services and legal

services” to be entitled to compensation. Id. Here, no invoice, bill, affidavit, itemized

statement, or document was admitted into evidence detailing a description of the services

performed segregating guardianship services from legal services to justify the trial court’s

award of attorney’s fees. See id. The trial court did not hold an evidentiary hearing

regarding Harvey’s request for attorney’s fees, and Harvey did not testify at the November

26, 2019 hearing detailing any legal services he may have provided. See Bocquet v.

Herring, 972 S.W.2d 19, 21 (Tex. 1998) (“To determine whether attorney[’s] fees are

reasonable, the trial court must consider the Arthur Andersen factors.”); Interest of D.Z.,

583 S.W.3d 284, 297 (Tex. App.—Houston [14th Dist.] 2019, no pet.) (op. on reh’g)

(“Mother’s previous attorney did not testify about her attorney’s fees at the hearing, and

the trial court did not admit Mother’s attorney’s affidavit or billing records”; therefore,

“Mother’s evidence ‘lacks the substance required to uphold a fee award’ and thus is

legally insufficient.”). The only testimony addressing Harvey’s request for “reasonable and

necessary attorney’s fees for legal services” is the following:

              [James]:      And so, now we’re talking about paying [Harvey]
                            money that should never—really should have never
                            been incurred in the first place.

              The Court:    Well, point taken. Anything else?

              [James]:      I’m sorry. I don’t have the amount of your fee. Do you
                            know it?

              [Harvey]:     Yeah, it’s listed in the order.

              The Court:    $11,150.

              [James]:      Wow. 11,000. Really? Can I see—you were going to

                                             12
                            give me a breakdown at one time. Did where did that—
                            I didn’t get that. Oh, no, I’ve never seen that. Can I be
                            given an opportunity to review this?

              The Court:    Yes, sir.

              [James]:      I’m not going to take up the Court’s time. I don’t know
                            where we’re going to go from here.

              The Court:    Right. I understand.

              [James]:      Because I’m going to be talking to the Trustee and
                            seeing if maybe we can do something to prevent this.
                            Okay.

              The Court:    That’s fine. Well, with that I guess this hearing is
                            closed.

Based on this record, there is no evidence that Harvey performed any services outside

his role as guardian ad litem. With no invoice or testimony before us, we are unable to

justify or review the trial court’s award of reasonable and necessary attorney’s fees for

legal services. See Rio Grande Valley Gas Co. v. Lopez, 907 S.W.2d 622, 625 (Tex.

App.—Corpus Christi–Edinburg, 1995 no pet.) (finding that the trial court abused its

discretion in awarding attorney’s fees when the evidence consisted of testimony that the

amount was reasonable and an affidavit that the amount requested was reasonable);

Guardianship of Alford, 596 S.W.3d at 360 (reviewing “an itemized billing describing every

action billed for in detail and set the amount of time spent on each item and costs incurred

for every action in accordance with his charged rate” in an appeal for attorney’s fees

awarded to an attorney ad litem); see also Owens-Collins v. Drexler, No. 01-19-00520-

CV, WL 7062322, at *5 (Tex. App.—Houston [1st Dist.] Dec. 03, 2020, pet. denied) (mem.

op.) (“[W]e will reverse only if no evidence supports the factfinder’s finding or its finding


                                             13
is so contrary to the great weight and preponderance of the evidence as to be manifestly

erroneous or unjust.”). Accordingly, we sustain appellants’ issues concerning the amount

of reasonable and necessary attorney’s fees for legal services awarded to Harvey.

       We reverse the trial court’s judgment signed on November 26, 2019, insofar as it

awards a total of $11,150 in reasonable and necessary attorney’s fees for legal services

and costs to Harvey and remand for further proceedings and a re-calculation of the fees

in a manner consistent with this opinion. On remand, the trial court should reconsider

compensating Harvey as guardian ad litem pursuant to § 1054.055 and § 1155.151(a–1).

See TEX. EST. CODE ANN. §§ 1155.055, 1155.152. The trial court’s judgment is affirmed

in all other respects.

                                   IV.    CONCLUSION

       We affirm the trial court’s judgment in part and reverse and remand in part.



                                                                     JAIME TIJERINA
                                                                     Justice


Delivered and filed on the
19th day of August, 2021.




                                           14